Title: To John Adams from Tristram Dalton, 12 February 1798
From: Dalton, Tristram
To: Adams, John



Sir
Washington 12th Febry. 1798

Sensible how important every Moment of your time must be, I will rely upon the intention of my present Address to You as an Excuse for this Intrusion—
You have been pleased to express a wish that I would give You any information that I judged worthy of Notice—Very few incidents in this quarter are so, especially relative to public Movements—
If being impossible for You to be ascertained of the real Characters—and interested Views of all those who surround You, in your present elevated Situation, I trust that you will not be displeased with my endeavours to give you the Outlines of a Person who may be deemed dangerous—
My Duty to my Country—and my long and intimate Friendship with Yourself, oblige me to speak plainly—but confidentially—of Mr. Law, who I, but now, learn hath left Baltimore for Philadelphia—where he purposes to make a long Visit—
I beg leave to premise that He and his family live with me and mine on very sociable Terms—and that I have never had the least Difference of Altercation with him on any private Account—For the Sake of their respectable Connections we desire to remain in that Situation with them.
Mr. Law came to this City apparently as enthusiastical as some others have done. He made large purchases, to the amount of thirty thousands pounds sterling—and hath expended considerable Sums in Buildings—But it is now said that this Money is designated as belonging to a Friend in England, known to be connected with him in this business—While He appears ostensibly engaged in it on his own Account, his real Interest is employed in Trade, with Mr. Barry of Baltimore—who is his Partner, and who is Agent to the Spanish Minister—Thus it is probable that Mr. L’s Money is used to supply the Enemies of his Sovereign, the King of Great Britain—whose Subject He openly acknowledges himself to be—as freely refusing to become a Citizen of the United States—and even reviling an intimate Friend for having taken the necessary Oaths to become one—
Mr. L has uniformly said that he should return to England—and lately boasted of having a plan to pay of the National Debt of G. Britain—which he intends to lay before Lord Cornwallis—his particular Friend.
All this does not immediately concern us—Let it serve as a preamble—Indeed I should not have thought it a Subject of Information: But—when I have heard Mr. Law busy himself with the Politics of this Country—and have seen him closely united with the most fiery Jacobins—When I have heard him publickly—and without reserve, vilify the Measures of the late Administration, using his Endeavours to set the gaping Circle against the British Treaty, after its ratification, and openly traducing, in several instances, the Conduct of the late President;—When I have heard him enforcing every unfair Argument to influence the late Election of a chief Magistrate—and for this purpose, using more unjustifiable Assertions than even J Merser—condescending to the most pitiful Shifts to divert the inclinations of the People, in this Business—When I have often heard him Augur, and afterward justify, the Conduct of the French, consequent of the late Treaty with GB—When I am assured of such Behaviour toward our Country—Ought I to be silent toward you, especially when I feel confident that He cannot avoid being busy wherever he is?
When He returned from Philadelphia last year—he spoke of Letters that he had addressed to You, relative to this City—He will, no doubt, be buzzing about it again—On this Subject, permit me to say, that his whole Aim is to force improvements to the particular Spot where he has pitched—with a sole View of rendering that more valuable. This is natural, and justifiable when the Publick Good is not sacrificed to obtain it—To him this would be no Stumbling Block.
There are pretty strong proofs of his having discouraged Persons, some of property, from coming to settle in the City—because he found they preferred another part to that where he was—
Suffer me to add my private Opinion of Mr. Law—and I will no longer detain you on a Subject, which your own Observations may have furnished proper Ideas off.
He appears eccentrical—but is so with great Consistency—Not a Word drops from his Tongue—tho’ they seem to be hove out to the Winds—but has a meaning—perhaps a very distant Design. He is volatile—and he affects Inattention, to cover System—He has Talents—his pious Father furnished him with considerable Erudition—The Religious Principles, however that he must have had repeatedly inculcated, by the good Bishop, if they ever made any Impression upon him, seem to have evaporated in the hot Clime of India.
He commands the pen of a ready writer—is an exceedingly good Calculator & Financier—He has Flushes of Benevolence; to proper, and improper, Objects—But is more than commonly cautious in his Money Concerns—often going ahead of those concerned with him—
His publick Conduct is well known to the late President—and estimated as it deserves—While his private Virtues and Failings are not conceded from him.
This freedom with a Person’s Character I should not justify myself in taking but for the reasons already mentioned—I hope that you will not think it unnecessary or impertinent—It is the first Instance that you have had in our Acquaintance of forty six years—and I am endeavoring to correct old Habits, rather than to contract new Ones—
On the Affairs of this City I will beg your pardon for adding—that several matters of Consequence to the regulation and prosperity of the Place, much depend upon your personal Information, on the Spot—
So many different Interests are prevailing—so many Blunders have been committed—so much Uncertainty reigns in the general Arrangements—That Truth will be hardly traced in Representations. On this, and other Accounts, I rejoyce to hear that you propose to honor the Territory with a Visit, the ensuing Season—
Mrs. Dalton requests the favor of presenting her most respectful Regard to yourself and Mrs. Adams—in which I & the Young Ladies wish to be joined—Mrs. D acknowledges, with Thanks, the Honor of Mrs. A’s Letter to her of the 30th Jany—and will answer it soon.
With the most sincere Esteem and Affection—I am / Sir Your obliged Friend / And obedt. hble Servant
Tristram Dalton